FILED
                           NOT FOR PUBLICATION                              DEC 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30324

              Plaintiff-Appellee,                D.C. No. 3:14-cr-00117-SLG

 v.                                              MEMORANDUM*

DANIEL ALAN BROWN,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Sharon L. Gleason, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Daniel Alan Brown appeals from the district court’s judgment and

challenges the 180-month sentence and lifetime of supervised release imposed

following his guilty-plea conviction for distribution of child pornography, in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 2252(a)(2) and (b)(1). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Brown contends that the district court procedurally erred by considering

erroneous facts and by insufficiently explaining the sentence. The record reflects

that, even if the district court misstated the duration of Brown’s illegal activity, that

characterization did not affect Brown’s substantial rights. See United States v.

Dallman, 533 F.3d 755, 761-62 (9th Cir. 2008). The court carefully explained the

sentence in light of the 18 U.S.C. § 3553(a) factors and Brown’s arguments.

      Brown next contends that his sentence is substantively unreasonable in light

of mitigating factors such as his lack of prior criminal history, age, education, his

cooperation with law enforcement and the likelihood that he will re-offend. The

court did not abuse its discretion in imposing Brown’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The below- Guidelines sentence is

substantively reasonable in light of the section 3553(a) sentencing factors and the

totality of the circumstances, including Brown’s admission that his independent

attempts to curtail his interest in child pornography over a period of many years

were unsuccessful. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                            2                                     15-30324